             Case 2:19-cv-02719-JJT Document 38 Filed 07/15/19 Page 1 of 22




 1   Richard C. Carrier
     134 W. Tulane Rd. Apt. B
 2   Columbus, OH 43202-1943
     Tel: (510) 932-9536
 3   Email: richard.carrier@icloud.com
     Plaintiff proceeding pro se
 4
     RANDAZZA LEGAL GROUP, PLLC
 5   Marc J. Randazza, AZ Bar No. 027861
     LaTeigra C. Cahill, pro hac vice
 6   2764 Lake Sahara Drive, Suite 109
     Las Vegas, Nevada 89117
     ecf@randazza.com
 7
     Attorneys for Defendant
 8   Amy Elizabeth Frank

 9                              UNITED STATES DISTRICT COURT
                                    DISTRICT OF ARIZONA
10                                    PHOENIX DIVISION

11   Richard C. Carrier, Ph.D.,                    No. CV-19-02719-PHX-JJT
        an individual,
12                                                 JOINT PROPOSED CASE
                   Plaintiff,                      MANAGEMENT PLAN
13          v.
14   Amy Elizabeth Frank,
       an individual,
15
                   Defendant.
16

17          Plaintiff, Richard C. Carrier, Ph.D., and Defendant, Amy E. Frank, hereby jointly

18   submit this Proposed Case Management Plan pursuant to the Court’s Order dated June 11,

19   2019 (Doc. No. 17) and Fed. R. Civ. P. 26(f). On June 25, 2019, Dr. Richard Carrier, on

20   behalf of himself, and LaTeigra Cahill, on behalf of Ms. Frank, conferred to discuss the

21   nature and bases of the claims and defenses, the possibility of promptly setting or resolving

22   the case, and the other matters set forth in the Court’s Order.

23
24

25
                                                   -1-
26                                 Joint Proposed Case Management Plan
                                           CV-19-02719-PHX-JJT
27
               Case 2:19-cv-02719-JJT Document 38 Filed 07/15/19 Page 2 of 22




 1            1.    Nature of the case and factual and legal issues in dispute.

 2                  a. Plaintiff’s Claims and Defenses:

 3            Plaintiff Richard C. Carrier is a public speaker and author among whose business

 4   enterprises is the pursuit of event and direct sales income, by being paid to speak at events

 5   and selling his books. Defendant Amy Elizabeth Frank, then Amy Skiba (married to Phillip

 6   Skiba), was in 2015 an officer and organizer for the Secular Student Alliance’s (SSA)

 7   affiliate campus organization at Arizona State University (ASU). In April of that year

 8   Frank helped organize an event for Carrier to speak and sell his books. After which they

 9   and others attended a series of afterparties ending at the home of Mr. Forrest Schreick,

10   another officer and organizer for the ASU SSA, in whose home Carrier was staying the

11   night.

12            Plaintiff avers that nothing untoward occurred between him and Defendant; that he

13   never said anything lurid to her nor touched her in any substantial way; and that their only

14   substantive interaction occurred at the end of that evening and in subsequent Facebook

15   messages, wherein Frank and Carrier mildly expressed mutual romantic interest.

16   Nevertheless, some time later and unknown to Carrier at the time, Frank complained of his

17   behavior to the SSA, making what Plaintiff avers are false allegations about what

18   happened. Then in June of 2016 Frank published her complaints, seeking public attention

19   and action, making allegations of sexual harassment and assault and of Carrier’s danger to

20   children. Which Plaintiff avers damaged his life and business. Plaintiff further avers he can

21   prove she knew these allegations to be false, warranting a cause of defamation.

22            With respect to Defendant's Counterclaims, Plaintiff avers his contested statements

23   are all true or opinion/hyperbole, that Defendant is a limited purpose public figure requiring

24   an actual malice standard, that Defendant cannot demonstrate recoverable damages, and

25
                                                   -2-
26                                 Joint Proposed Case Management Plan
                                           CV-19-02719-PHX-JJT
27
              Case 2:19-cv-02719-JJT Document 38 Filed 07/15/19 Page 3 of 22




 1   that the Defendant is not the improper party, as she published her own Facebook post

 2   containing the alleged defamation, and the only content of the GoFundMe post alleged

 3   defamatory consists of material Defendant wrote herself, circulated to other persons, and

 4   asked other parties to publish or distribute publicly and privately. Plaintiff denies defense's

 5   contrary assertions set forth below.

 6                 b. Defendant’s Claims and Defenses:

 7          In May 2015, Dr. Richard Carrier, a well-known secular writer, spoke as a guest

 8   lecturer at a school-club (“SSA”) event that took place at Arizona State University

 9   (“ASU”). In violation of SSA’s enumerated policies, Dr. Carrier joined a group of students

10   after the lecture for drinks. Dr. Carrier talked about his sex life for the rest of the night and

11   made sexual advances toward Ms. Frank. Dr. Carrier also touched Ms. Frank’s leg and

12   arm. Shortly thereafter, Ms. Frank complained about Dr. Carrier’s behavior to another

13   SSA officer, and the SSA officer reported the incident. On June 15, 2016, Ms. Frank

14   revealed in a Facebook post (“Facebook Post”) that she had been one of the women who

15   had complained about Dr. Carrier’s sexual misconduct after her school event. On July 30,

16   2016, a third-party posted a second article (“GoFundMe Article”) to raise funds for Ms.

17   Frank given that Dr. Carrier had threatened to sue her. On September 1, 2016, Dr. Carrier

18   filed a lawsuit against Ms. Frank for defamation and related claims in the Southern District

19   of Ohio in bad-faith; that court dismissed his case for lack of jurisdiction.

20          In further retaliation against Ms. Frank, On June 12, 2018, Dr. Carrier published an

21   article where he falsely called Ms. Frank a liar and he has used his substantial online

22   presence and connections to powerful people to create a campaign to discredit Ms. Frank.

23   On April 29, 2019, Dr. Carrier sued Ms. Frank again in this Court for defamation and

24   related claims. Ms. Frank’s defenses to Dr. Carrier’s claims include the fact that Carrier

25
                                                   -3-
26                                 Joint Proposed Case Management Plan
                                           CV-19-02719-PHX-JJT
27
              Case 2:19-cv-02719-JJT Document 38 Filed 07/15/19 Page 4 of 22




 1   has failed to state a claim, the statute of limitations has expired, truth and/or substantial

 2   truth, opinion and/or rhetorical hyperbole, lack of actual malice, the fact that Dr. Carrier is

 3   libel-proof, that Dr. Carrier lacks damages, has failed to mitigate his damages, and has not

 4   sued the proper party in regard to the GoFundMe Article. Ms. Frank’s counterclaims

 5   against Dr. Carrier for defamation and false light are in regard published statements he

 6   made calling her a liar.

 7          2.     Elements of proof.

 8                 a. Plaintiff’s position:

 9          Plaintiff has pled Four Counts in his Complaint and Four Affirmative Defenses in

10   his Answer to Defendant’s Counterclaim. Defendant has pled Two Counts in her

11   Counterclaim and Ten Affirmative Defenses in Answer to Plaintiff’s Claim. Some of which

12   overlap and describe the same burdens upon each claimant affirming the same Count or

13   Affirmative Defense.

14          (i)    Count One - Defamation Per Se:

15          Plaintiff bears the burden of proving that Defendant published false statements

16   about Plaintiff which brought Plaintiff into disrepute, contempt, or ridicule, and impeached

17   his honesty, integrity, or reputation. Turner v. Devlin, 848 P.2d 286, 288-89 (Ariz. 1993).

18   Plaintiff also bears the burden of proving actual malice attended the publication, per

19   §2a(viii) below, “Affirmative Defense — Public Figure.” With respect to the question of

20   proving damages, however, refer to § 2a(ix) below, “Affirmative Defense — Lack of

21   Damages.”

22          (ii)   Count Two — Defamation Per Quod:

23          Plaintiff bears the burden of proving that Defendant published false statements

24   about Plaintiff which caused material harm, as “no damages are presumed, but they must

25
                                                   -4-
26                                 Joint Proposed Case Management Plan
                                           CV-19-02719-PHX-JJT
27
              Case 2:19-cv-02719-JJT Document 38 Filed 07/15/19 Page 5 of 22




 1   be specially alleged and proved,” ergo “special damages” per A.R.S. § 12-653.01. IIlitzky

 2   v. Goodman, 57 Ariz. 216, 221 (Ariz. 1941). Which means Plaintiff must demonstrate lost

 3   profits or other "pecuniary loss.” Boswell v. Phoenix Newspapers, Inc., 152 Ariz. 1, 6 n.4.

 4          Upon meeting such burden Plaintiff will also bear the burden of proving additional

 5   general damages. With regard to emotional distress, “at common law generally one could

 6   recover for one's emotional distress caused by another's defamatory act only if the

 7   defamation were actionable per se or if one proved pecuniary losses resulting from the

 8   defamation” (emphasis added), Id. 6. Additionally, recovery of general damages per quod

 9   includes recovery for “loss of reputation.” Id. at 5-6 and per A.R.S. § 12-653.01.

10          (iii)   Count Three — Intentional Infliction of Emotional Distress:

11          Plaintiff bears the burden of proving that (1) “the conduct of the defendant [was]

12   extreme and outrageous,” that (2) “the defendant … either intend[ed] to cause emotional

13   distress or recklessly disregard[ed] the near certainty that such distress will result from

14   [their] conduct,” and that (3) “severe emotional distress [did] indeed occur as a result of

15   defendant's conduct.” Coffin v. Safeway, Inc., 323 F. Supp. 2d 997 (D. Ariz. 2004) at 1003.

16          Per same, “Arizona follows the definition of the ‘extreme and outrageous conduct’

17   element provided in the Restatement (Second) of Torts § 46 (comment d),” to wit, “to go

18   beyond all possible bounds of decency, and to be regarded as atrocious, and utterly

19   intolerable in a civilized community,” such that “the recitation of the facts to an average

20   member of the community would arouse his resentment against the actor, and lead him to

21   exclaim, ‘Outrageous!’.” Id., “Because the terms ‘outrageous conduct’ and ‘severe

22   emotional distress’ evade precise legal definition, a case-by-case analysis is necessary.” Id.

23
24

25
                                                  -5-
26                                Joint Proposed Case Management Plan
                                          CV-19-02719-PHX-JJT
27
              Case 2:19-cv-02719-JJT Document 38 Filed 07/15/19 Page 6 of 22




 1          (iv)    Count Four — Negligent Infliction of Emotional Distress:

 2                  Plaintiff would bear the burden of proving that “the shock or mental anguish”

 3   he endured was “manifested as a physical injury” and resulted “from witnessing an injury

 4   to a person with whom the plaintiff has a close personal relationship.” Keck v. Jackson 122

 5   Ariz. 114 (1979) citing Restatement (Second) of Torts § 436A (1965). Which does not

 6   apply in the instant case. Accordingly, Plaintiff relinquishes his claims as regards this

 7   count, and will not pursue it further in this action.

 8          (v)     Counterclaim Count One — Defamation (per se or per quod)

 9                  In respect to Count One of their Counterclaim, Defendant bears the same

10   burdens of proof as described for the Plaintiff above (under §2.a(i) and §2.a(ii)).

11          (vi)    Counterclaim Count Two — False Light

12          Plaintiff is in agreement with the Defendant in this matter (per b(ii) below).

13          (vii)   Affirmative Defense – Truth or Substantial Truth:

14          Plaintiff bears the burden of proving the falsity of Defendant’s statements. St. Amant

15   v. Thompson, 390 U.S. 727 (1968). This is especially so when it is a matter of public

16   concern. Turner v. Devlin, 174 Ariz. 201, 205, 848 P.2d 286, 290 (1993). “A statement

17   regarding matters of public concern must be provable as false before a defamation action

18   can lie.” Id. “Because truth is an affirmative defense, the burden of proving falsity lies only

19   on those plaintiffs who are defamed by speech that is a matter of public concern.” Id.

20   Defendant bears the same burden with respect to her Counterclaim against the Plaintiff.

21          (viii) Affirmative Defense – Public Figure / Lack of Actual Malice:

22          Plaintiff affirms he is a public figure thus establishing a privilege with respect to

23   Defendant’s publications — as concerning a public figure — which requires Plaintiff to

24   prove actual malice. “A public figure plaintiff must show that the defendant acted with

25
                                                   -6-
26                                 Joint Proposed Case Management Plan
                                           CV-19-02719-PHX-JJT
27
             Case 2:19-cv-02719-JJT Document 38 Filed 07/15/19 Page 7 of 22




 1   ‘actual malice’ — that is, ‘knowledge that [a statement] was false’ or ‘reckless disregard

 2   of whether it was false or not.’” Id. at 1129 (citing New York Times Co. v. Sullivan, 376

 3   U.S. 254, 280 (1964)). “This burden must be satisfied by clear and convincing evidence.”

 4   Id. at 1129 (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255-56 (1986)).

 5         Plaintiff likewise will allege the same with regard to the Defendant and her

 6   Counterclaim, that she is a limited purpose public figure, given that a public figure is

 7   anyone who “voluntarily injects himself or is drawn into a particular public controversy.”

 8   Flowers v. Carville, 310 F.3d 1118, 1129 (9th Cir. 2002) citing Gertz v. Robert Welch,

 9   Inc., 418 U.S. 323, 351 (1974).

10         (ix)   Affirmative Defense — Lack of Damages

11         In respect to her Counterclaim, Count One, Defendant bears the same burden of

12   proving claimable damages as Plaintiff bears with respect to his Claim, Counts One or

13   Two. In respect to his Claim, Count One, Plaintiff’s damages are presumed if all other

14   elements are proved, which includes the burden set forth in §2.a(i) above, as well as,

15   additionally, to recover presumed damages Plaintiff (and Defendant with respect to her

16   Counterclaim) bears the burden of proving “the defamatory statement imputes to the

17   plaintiff (i) a criminal offense punishable by imprisonment or regarded by public opinion

18   as involving moral turpitude” or “(iii) unfitness for the proper conduct of his lawful

19   business, trade, or profession” or “(iv) serious sexual misconduct.” Rev. Ariz. Jury Inst.

20   (Civil), Defamation 8, “Presumed Damages,” use note, and Restatement (Second) of Torts

21   §§ 570 –574, supported by Green Acres Trust v. London, 142 Ariz. 12, 22, 688 P.2d 658,

22   668 (Ct. App.1983), which was affirmed in part and vacated in part, 141 Ariz. 609, 688

23   P.2d 617 (1984).

24

25
                                                 -7-
26                               Joint Proposed Case Management Plan
                                         CV-19-02719-PHX-JJT
27
             Case 2:19-cv-02719-JJT Document 38 Filed 07/15/19 Page 8 of 22




 1          Plaintiff may also recover proved damages. To recover proved damages,

 2   additionally or besides presumed damages, Plaintiff bears the burden of proving financial

 3   loss and/or emotional distress or loss of reputation, which must be “proved by the evidence

 4   to have been caused by [Defendant]’s false and defamatory statements,” such that resulting

 5   is an “Impairment of reputation and standing in the community suffered and reasonably

 6   likely to be suffered in the future” and “Emotional distress, humiliation, inconvenience,

 7   and anxiety experienced and reasonably probable to be experienced in the future,” per Rev.

 8   Ariz. Jury Inst. (Civil) 5th, Defamation 7, “Damages Generally” and Gertz v. Welch, 418

 9   U.S. 323 (1973); Restatement (Second) of Torts §§ 621 cmt. b, 623 (1977); and A.R.S. §§

10   12-652.01 and 12-653.01.

11          With respect to the Plaintiff’s burden of proving injury, “actual injury is not limited

12   to out-of-pocket loss” but includes “the more customary types of actual harm inflicted by

13   defamatory falsehood” which “include impairment of reputation and standing in the

14   community, personal humiliation, and mental anguish and suffering,” Gertz, 418 U.S. at

15   350-51, 94 S. Ct. at 3012. Such “awards must be supported by competent evidence

16   concerning the injury, although there need be no evidence which assigns an actual dollar

17   value to the injury.” As such, Plaintiff avers that presumed damages can be greater than

18   proved damages, if proved to exist in addition to them.

19          In respect to his Claim, Count Two, Plaintiff must prove special damages as set forth

20   in §2a(ii) above; and to recover general damages in addition, Plaintiff bears the burden of

21   proving emotional distress or loss of reputation; in particular, these damages must be

22   “proved by the evidence to have been caused by [Defendant]’s false and defamatory

23   statements,” to wit, “Impairment of reputation and standing in the community suffered and

24   reasonably likely to be suffered in the future” and “Emotional distress, humiliation,

25
                                                  -8-
26                                Joint Proposed Case Management Plan
                                          CV-19-02719-PHX-JJT
27
             Case 2:19-cv-02719-JJT Document 38 Filed 07/15/19 Page 9 of 22




 1   inconvenience, and anxiety experienced and reasonably probable to be experienced in the

 2   future,” per Rev. Ariz. Jury Inst. (Civil) 5th, Defamation 7, “Damages Generally” and

 3   Gertz v. Welch, 418 U.S. 323 (1973); Restatement (Second) of Torts §§ 621 cmt. b, 623

 4   (1977); and A.R.S. §§ 12-652.01 and 12-653.01.

 5          In respect to his Claim, Counts Three and Four, Plaintiff’s burden of proving

 6   damages is as stated under §2.a(iii) and §2.a(iv), respectively.

 7                 b. Defendant’s position:

 8                                 Defendant’s Counter Claims

 9                 (i)    Count One—Defendant’s Claims for Defamation and/or

10   Defamation Per Se/Per Quod:

11                 In order to establish defamation, Ms. Frank must prove: (1) defendant made

12   a false statement regarding plaintiff, (2) the statement was defamatory, (3) the statement

13   was published to a third party, and (5) damages. See Malofeev v. Unknown Party, No. CV-

14   14-02684-PHX-DLR, 2016 U.S. Dist. LEXIS 5928, at *4 (D. Ariz. Jan. 19, 2016), citing

15   to See Morris v. Warner, 160 Ariz. 55, 770 P.2d 359, 366 (Ariz. Ct. App. 1988). Actual

16   Malice is not required because Ms. Frank is not a public figure. Id. "To be defamatory, a

17   publication must be false and must bring the defamed person into disrepute, contempt, or

18   ridicule, or must impeach plaintiff s honesty, integrity, virtue, or reputation." Ultimate

19   Creations, Inc. v. McMahon, 515 F. Supp. 2d 1060, 1065 (D. Ariz. 2007). "In Arizona, a

20   publication which impeaches the honesty, integrity or reputation of a person is

21   [defamatory] per se." Bobolas v. Does, No. CV-10-2056-PHX-DGC, 2010 U.S. Dist.

22   LEXIS 110856, at *10 (D. Ariz. Oct. 1, 2010); citing to Peagler v. Phoenix Newspapers,

23   Inc., 114 Ariz. 309, 560 P.2d 1216, 1222 (Ariz. 1977). Defamation Per Quod is proven

24

25
                                                  -9-
26                                Joint Proposed Case Management Plan
                                          CV-19-02719-PHX-JJT
27
             Case 2:19-cv-02719-JJT Document 38 Filed 07/15/19 Page 10 of 22




 1   only by considering extrinsic information, and actionable only upon proof of pecuniary

 2   loss. Boswell v. Phx. Newspapers, 152 Ariz. 1, 2, 730 P.2d 178, 179 (Ct. App. 1985).

 3                 (ii)   Count Two—False Light:

 4          To establish a false light claim, a plaintiff must show that the defendant (1) made

 5   statements about the plaintiff (2) to the public that are (3) highly offensive to a reasonable

 6   person and (4) the defendant had knowledge of or acted in reckless disregard as to the

 7   falsity of the publicized matter and the false light in which the plaintiff would be placed.

 8   See Hart v. Seven Resorts, 190 Ariz. 272, 273, 947 P.2d 846, 847 (Ct. App. 1997).

 9                               Defendant’s Affirmative Defenses

10                 (i)    Defendant’s elements of proof for failure to state a claim:

11          A pleading must contain a "short and plain statement of the claim showing that the

12   pleader is entitled to relief." Fed. R. Civ. P. 8(a)(2). "[A] complaint must contain sufficient

13   factual matter, accepted as true, to 'state a claim to relief that is plausible on its face.'"

14   Guadiana v. City of Mesa, No. CV 19-01641-PHX-JJT (JFM), 2019 U.S. Dist. LEXIS

15   115441, at *3 (D. Ariz. July 10, 2019) (citing to Bell Atlantic Corp. v. Twombly, 550 U.S.

16   544, 570 (2007)). Threadbare recitals of the elements of a cause of action, supported by

17   mere conclusory statements, do not suffice." Guadiana v. City of Mesa, supra, citing to

18   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The Federal Rules of Civil Procedure

19   expressly permit parties to plead failure to state a claim for relief in a responsive pleading.

20   See Fed. R. Civ. P. 12(b), (h)(2). Ventures Edge Legal PLLC v. GoDaddy.com LLC, No.

21   CV-15-02291-PHX-GMS, 2017 U.S. Dist. LEXIS 41399, at 7 (D. Ariz. Mar. 22,

22   2017)(“[D]istrict courts have long allowed defendants to plead failure to state a claim as

23   an affirmative defense.”) Ventures Edge Legal PLLC v. GoDaddy.com LLC, No. CV-15-

24   02291-PHX-GMS, 2017 U.S. Dist. LEXIS 41399, at *7 (D. Ariz. Mar. 22, 2017).

25
                                                   - 10 -
26                                 Joint Proposed Case Management Plan
                                           CV-19-02719-PHX-JJT
27
             Case 2:19-cv-02719-JJT Document 38 Filed 07/15/19 Page 11 of 22




 1                 (ii)    Defendant’s elements of proof for expired statute of limitations:

 2          AZ § 12-504 states in part that, “[i]f an action is commenced within the time limited

 3   for the action, and the action is terminated in any manner other than by abatement,

 4   voluntary dismissal, dismissal for lack of prosecution or a final judgment on the merits, the

 5   plaintiff, or a successor or personal representative, may commence a new action for the

 6   same cause after the expiration of the time so limited and within six months after such

 7   termination.” However, regarding A.R.S. § 12-504(A), relief under the savings statute is

 8   discretionary. When determining whether a plaintiff should be permitted to refile, “the

 9   court should ascertain whether the plaintiff acted reasonably and in good faith…” Jepson

10   v. New, 164 Ariz. 265, 792 P.2d 728, 735 (Ariz. 1990) (internal quotation and citation

11   omitted).

12                 (iii)   Defendant’s elements of proof for truth:

13          “[T]ruth is an absolute defense to defamation.” Manriquez v. City of Phx., No. CV-

14   11-1981-PHX-SMM, 2014 U.S. Dist. LEXIS 44549, at 39 (D. Ariz. Mar. 31, 2014).

15   Plaintiff bears the burden of proving the falsity of Defendant’s statements. St. Amant v.

16   Thompson, 390 U.S. 727 (1968).

17                 (iv)    Defendant’s elements of proof for substantial truth:

18          In Arizona, "substantial truth is sufficient to defeat an action for defamation."

19   Wietecha v. Ameritas Life Ins. Corp., No. CIV 05-0324-PHX-SMM, 2006 U.S. Dist.

20   LEXIS 70320, at 20 (D. Ariz. Sep. 27, 2006), Fendler v. Phoenix Newspapers Inc., 130

21   Ariz. 475, 636 P.2d 1257, 1260-61 (Ariz. Ct. App. 1981). “[S]ubstantial truth, like absolute

22   truth, [means a] defendant should not be required to justify every word of the alleged

23   defamatory matter.” Wietecha v. Ameritas Life Ins. Corp, supra. “[T]he issue is then for

24

25
                                                  - 11 -
26                                Joint Proposed Case Management Plan
                                          CV-19-02719-PHX-JJT
27
             Case 2:19-cv-02719-JJT Document 38 Filed 07/15/19 Page 12 of 22




 1   the Court to determine whether the "gist" or "sting" of the libelous charge was substantially

 2   different from the actual truth.” Id. (citation omitted).

 3                 (v)      Defendant’s elements of proof for opinion or rhetorical

 4                          hyperbole:

 5          “Statements of rhetorical hyperbole are not actionable and "[t]he law provides no

 6   redress for harsh name-calling." Ultimate Creations, Inc. v. McMahon, 515 F. Supp. 2d

 7   1060, 1065 (D. Ariz. 2007)(internal citations omitted). Malice requirements provide

 8   additional protection for statements of "opinion" on matters of public concern that

 9   reasonably imply false and defamatory facts about public figures or officials. Yetman v.

10   English, 168 Ariz. 71, 73, 811 P.2d 323, 325 (1991). To determine whether a statement can

11   be reasonably interpreted as a factual assertion, a court "must examine the totality of the

12   circumstances in which it was made." Underwager v. Channel 9 Australia, 69 F.3d 361,

13   366 (9th Cir. 1995).

14                 (vi)     Defendant’s elements of proof for lack of actual malice:

15          “To satisfy First Amendment concerns, a public figure plaintiff must show that the

16   defendant acted with actual malice.” Ultimate Creations, Inc. v. McMahon, 515 F. Supp.

17   2d 1060, 1063 (D. Ariz. 2007). A statement is made with "actual malice" in defamation

18   law when it is made "with knowledge that it was false or with reckless disregard of whether

19   it was false or not." Tennenbaum v. Ariz. City Sanitary Dist., No. CV-10-02137-PHX-

20   GMS, 2015 U.S. Dist. LEXIS 160811, at 14 (D. Ariz. Dec. 1, 2015), citing to New York

21   Times Co. v. Sullivan, 376 U.S. 254, 279-80, 84 S. Ct. 710, 11 L. Ed. 2d 686 (1964).

22

23
24

25
                                                   - 12 -
26                                 Joint Proposed Case Management Plan
                                           CV-19-02719-PHX-JJT
27
             Case 2:19-cv-02719-JJT Document 38 Filed 07/15/19 Page 13 of 22




 1                 (vii)   Defendant’s elements of proof for libel proof plaintiff and/or

 2                         incremental harm:

 3          The libel-proof plaintiff doctrine has not yet been adopted or rejected in Arizona.

 4   See Scottsdale Pub. v. Superior Court, 159 Ariz. 72, 74, 764 P.2d 1131, 1133 (Ct. App.

 5   1988)(recognizing but declining to address the libel-proof plaintiff doctrine); citing to

 6   Note, The Libel-Proof Plaintiff Doctrine, 98 Harv.L.Rev. 1909 (1985), and Guccione v.

 7   Hustler Magazine, Inc., 800 F.2d 298 (2d Cir.1986). Per The Libel-Proof Plaintiff

 8   Doctrine, an individual may be libel-proof: 1) on any subject or, 2) on a single issue. See

 9   Note, The Libel-Proof Plaintiff Doctrine, 98 Harv. L. Rev. at 1910. “[A] plaintiff's

10   reputation with respect to a specific subject may be so badly tarnished that he cannot be

11   further injured by allegedly false statements on that subject.”       Guccione v. Hustler

12   Magazine, Inc., 800 F.2d 298, 303 (2d Cir. 1986).

13          Conversely, “[t]he incremental libel-proof doctrine involves an examination of the

14   challenged communication rather than a finding of a previously damaged reputation.” Id.

15   The test is: “the judge evaluates the defendant's communication in its entirety and considers

16   the effects of the challenged statements on the plaintiff's reputation in the context of the

17   full communication. If the challenged statement harms a plaintiff's reputation far less than

18   unchallenged statements in the same article or broadcast, the plaintiff may be held libel-

19   proof.” Id.

20                 (viii) Defendant's elements of proof for lack of damages:

21          Damages is one of the elements of defamation. See Malofeev v. Unknown Party,

22   No. CV-14-02684-PHX-DLR, 2016 U.S. Dist. LEXIS 5928, at *4 (D. Ariz. Jan. 19, 2016),

23   citing to See Morris v. Warner, 160 Ariz. 55, 770 P.2d 359, 366 (Ariz. Ct. App. 1988).

24

25
                                                  - 13 -
26                                Joint Proposed Case Management Plan
                                          CV-19-02719-PHX-JJT
27
             Case 2:19-cv-02719-JJT Document 38 Filed 07/15/19 Page 14 of 22




 1   Thus, if a defamation plaintiff does not have damages, then the plaintiff cannot succeed on

 2   a claim for defamation.

 3                 (ix)   Defendant’s elements of proof for failure to mitigate:

 4          If a plaintiff fails to mitigate the damages arising from the situation, the damage

 5   awards for those cases should be reduced. See Solar-West, Inc. v. Falk, 141 Ariz. 414, 419,

 6   687 P.2d 939, 944 (Ct. App. 1984). “[T]o prevail on its mitigation defense, Defendant must

 7   prove by a preponderance of the evidence: (1) that Plaintiff failed to use reasonable efforts

 8   to mitigate damages; (2) the amount by which damages would have been mitigated. Peak

 9   v. Forever Living Prods. Int'l, Inc., No. 2:11-cv-00903-SMM, 2013 U.S. Dist. LEXIS

10   201008, at *7 (D. Ariz. Nov. 5, 2013).

11                 (x)    Defendant’s elements of proof for the defense of improper party:

12          Proving that the defendant made the allegedly defamatory statement is one of the

13   elements of defamation. See Malofeev v. Unknown Party, No. CV-14-02684-PHX-DLR,

14   2016 U.S. Dist. LEXIS 5928, at *4 (D. Ariz. Jan. 19, 2016), citing to See Morris v. Warner,

15   160 Ariz. 55, 770 P.2d 359, 366 (Ariz. Ct. App. 1988). Thus, if the defendant did not make

16   the statement, then the plaintiff has sued an improper party, and the defendant cannot be

17   liable for defamation.

18          3.     Factual and legal issues genuinely in dispute.

19                 a. Plaintiff’s position:

20          Factual issues in dispute are in all too numerous to summarize here (Defense’s

21   Answer & Counterclaim, Dkt. 10; Plaintiff’s Answer to Counterclaim, Dkt. 15), and

22   Defense has made no overture toward stipulating anything to narrow these disputes.

23                 The central factual dispute, however, from which substantially all others

24   derive and on which this entire case turns, is whether Amy Frank did or did not

25
                                                  - 14 -
26                                Joint Proposed Case Management Plan
                                          CV-19-02719-PHX-JJT
27
               Case 2:19-cv-02719-JJT Document 38 Filed 07/15/19 Page 15 of 22




 1   substantially lie when she publicly described her interactions with Dr. Carrier. Did they

 2   only engage in some brief and polite discussion of possible future romantic interest that no

 3   reasonable person would deem ignominious? Or did a great deal more happen that would

 4   be substantially damaging to anyone’s reputation?

 5                  Plaintiff avers that in her publications Defendant invented behaviors he never

 6   engaged in and contrary behaviors for herself that she never engaged in, explicitly to paint

 7   Dr. Carrier as having committed sexual harassment and assault, falsely representing him

 8   as disregarding Frank’s denial of consent, rather than seeking and respecting her consent

 9   in all matters, as he avers he actually did.

10                  Defendant avers, in turn, that the Plaintiff is lying about this, and

11   consequently about her being a liar, and that his doing so has damaged her life and career.

12   This is the central dispute on which this case turns.

13                  b. Defendant’s position:

14          The Defendant has fully briefed the factual issues in dispute in her Answer and

15   Counter Claims (Dkt No. 10) and has provided an additional summary in section one

16   above. The parties are unable to stipulate to narrow the dispute regarding the facts given

17   that the Plaintiff essentially alleges that Ms. Frank made everything up about Dr. Carrier’s

18   inappropriate behavior in her Facebook Post and Ms. Frank brings counter claims against

19   Dr. Carrier for his defamatory statements wherein he calls her a liar and an untruthful

20   person.

21          4.      Jurisdictional basis of the case.

22                  a. Plaintiff’s position:

23          Plaintiff avers this Court has jurisdiction over this action under 28 U.S.C. § 1332(a),

24   based on the diversity of the parties and the amount in controversy is in excess of

25
                                                   - 15 -
26                                 Joint Proposed Case Management Plan
                                           CV-19-02719-PHX-JJT
27
             Case 2:19-cv-02719-JJT Document 38 Filed 07/15/19 Page 16 of 22




 1   $75,000.00 exclusive of interest and costs. Defense motion contesting this is pending

 2   before the court (Dkt. 23, 29, 35; also 36, 37).

 3          Plaintiff avers he is a citizen of Ohio and was so at the time Defendant published

 4   her allegations giving rise to this action. Defendant avers she is a citizen of Arizona and

 5   was so at the time she published her allegations giving rise to this action.

 6          Plaintiff has described the amount in dispute in prior briefs (Dkt. 29, 36, 37) as

 7   including punitive and provable damages, and, for Defamation Per Se, additional presumed

 8   damages. The exact amount will be demonstrated at trial, but Plaintiff avers it will not

 9   reasonably be less than $200,000 in provable special damages to his event and direct sales

10   business, plus further presumed damages to Plaintiff’s other business, financially as well

11   as with regard to reputation impairment and impairment of community standing or future

12   standing, and an additional amount for emotional harm (including humiliation and anxiety

13   and future anxiety) that could reasonably be awarded by a jury to as much as $50,000, plus

14   a comparable amount of punitive damages equal the sum of actual damages just described,

15   for another $250,000, making $500,000 in claimable damages overall; or else some

16   division of the resulting total that will be no less than $100,000.

17          Defense is contesting these declarations in a motion now pending before the court

18   (Dkt. 23, 29, 35; also 36, 37).

19                 b. Defendant’s position:

20          Plaintiff alleges that this court has diversity jurisdiction pursuant to 28 U.S.C. §

21   1332(a). The Defendant agrees that the Plaintiff does not reside in the State of Arizona,

22   and the Defendant resides in the State of Arizona. However, the Defendant contests that

23   the amount in controversy as to the Plaintiff’s alleged damages is in excess of $75,000.00.

24

25
                                                  - 16 -
26                                Joint Proposed Case Management Plan
                                          CV-19-02719-PHX-JJT
27
             Case 2:19-cv-02719-JJT Document 38 Filed 07/15/19 Page 17 of 22




 1          5.     Parties, if any, that have not been served.

 2          All Parties have answered and appeared (Dkt. 9, 10, 15).

 3          6.     The names of parties not subject to the Court’s jurisdiction.

 4                 a. Plaintiff’s Position:

 5          Motion to resolve this question for all pertinent Parties is pending before the court

 6   (Dkt. 23, 29, 35; also 36, 37).

 7                 b. Defendant’s Position

 8          Plaintiff, Dr. Richard Carrier.

 9          7.     Existence of dispositive or partially dispositive issues.

10          If this Court does not dismiss this case pursuant to the pending Motion to Dismiss,

11   Defendant intends to file a Motion for Summary Judgment at a later time pursuant to

12   Defendant’s affirmative defenses.

13          8.     Suitability for reference to U.S. Magistrate Judge or Special Master.

14          The Parties have conferred regarding consenting to a U.S. Magistrate Judge but do

15   not wish to refer this case to a U.S. Magistrate Judge. The parties have conferred regarding

16   a potential future settlement conference before a U.S. Magistrate Judge, but do not yet wish

17   to enter mediation. There are no complex issues in this case requiring the appointment of

18   a Special Master.

19          9.     Status of related cases.

20          There are no related cases before this Court, but there are and have been related

21   cases before other U.S. District Courts. As noted above, on September 1, 2016 Dr. Richard

22   Carrier filed a lawsuit against Amy Frank, and several other defendants, for defamation

23   and related claims in the Southern District of Ohio and that court dismissed his case as to

24

25
                                                  - 17 -
26                                Joint Proposed Case Management Plan
                                          CV-19-02719-PHX-JJT
27
             Case 2:19-cv-02719-JJT Document 38 Filed 07/15/19 Page 18 of 22




 1   all the defendants for lack of jurisdiction. Carrier v. FreethoughtBlogs Network et al, S.D.

 2   Ohio 2:16-cv-00906-MHW-EPD.

 3          Dr. Carrier has now filed simultaneous lawsuits for defamation regarding

 4   allegations of Carrier’s sexual misconduct against several of the same defendants from the

 5   Ohio Suit. In Missouri, Dr. Carrier has sued Lauren Lane and a secular conference she co-

 6   founded called Skepticon regarding published allegations of sexual misconduct toward

 7   women who attended Skepticon and other allegations against Dr. Carrier, including the

 8   allegations posted by Ms. Frank in the Facebook Post. See Carrier v. Skepticon, Inc. et al,

 9   E.D. Mo. 4:19-cv-01059-JCH. The case is currently pending. Dr. Carrier also filed a

10   lawsuit in Minnesota against another blogger who published an article that references Ms.

11   Frank’s allegations. See Carrier v. Myers, D. Minn. 0:19-cv-01152-PJS-LIB. This lawsuit

12   is also pending.

13          10.    Description of parties’ discussions of MIDP responses.

14          The parties timely traded mandatory initial discovery responses. Plaintiff has asked

15   Defendant for a limited supplement and the parties intend to confer in good faith regarding

16   Defendant’s supplement within the next seven days. The parties will update the court

17   regarding their progress at the scheduling conference.

18          11.    Proposed deadlines.1

19                 (a)    filing motions to amend the Complaint or to join additional parties:

20                               Friday, October 4, 2019

21                 (b)    if a patent case, exchange of patent claim constructions and filing of

22                        claim construction opening brief, response, and reply:

23                               Not applicable.

24
        1
25          The Court prefers to set deadlines for Fridays.
                                                  - 18 -
26                                Joint Proposed Case Management Plan
                                          CV-19-02719-PHX-JJT
27
            Case 2:19-cv-02719-JJT Document 38 Filed 07/15/19 Page 19 of 22




 1                (b)    completion of all fact discovery:

 2                              Friday, December 20, 2019

 3                (c)    disclosure of expert testimony by Plaintiff(s) under Fed. R. Civ. P.

 4                       26(a)(2):

 5                              Friday, January 17, 2020

 6                (d)    disclosure of expert testimony by Defendant(s) under Fed. R. Civ. P.

 7                       26(a)(2):

 8                              Friday, March 20, 2020

 9                (e)    disclosure of rebuttal expert testimony:

10                              Friday, April 17, 2020

11                (f)    disclosure of all witnesses, exhibits and other matters under Fed. R.

12                       Civ. P. 26(a)(3):

13                              Friday, May 8, 2020

14                (g)    closure of all discovery:

15                              Friday, May 29, 2020

16                 (i)   completing good faith discussions of settlement:

17                              Friday, June 26, 2020

18                (j)    filing dispositive motions, including Daubert motions:

19                              Friday, July 17, 2020

20         12.    Scope of discovery.

21                a. Plaintiff’s position:

22         No changes in the limitations on discovery imposed by the Federal Rules of Civil

23   Procedure are requested by either Party at this time. Should circumstances arise that

24   warrant a deviation from the Federal Rules of Civil Procedure or the Local Rules of this

25
                                                 - 19 -
26                               Joint Proposed Case Management Plan
                                         CV-19-02719-PHX-JJT
27
             Case 2:19-cv-02719-JJT Document 38 Filed 07/15/19 Page 20 of 22




 1   Court, the Parties respectfully request the opportunity to present an application, or

 2   stipulation, outlining any proposed modifications to this discovery plan in future.

 3          Plaintiff anticipates propounding written discovery (Interrogatories, Requests for

 4   Production of Documents, and Requests for Admissions) upon Defendant, and vice versa.

 5   Plaintiff anticipates deposing Defendant, and vice versa. Plaintiff also anticipates deposing

 6   other parties as may be necessary to impeach the testimony of the Defendant once deposed.

 7   Plaintiff has advised Defense as to the possible number and identify of such parties, and

 8   what stipulations or testimonial admissions would negate Plaintiff’s need to depose them.

 9          As to sequence of discovery, a dispositive Motion to Dismiss for Lack of

10   Jurisdiction is already pending before the court before any ordered discovery on its subject

11   matter; Plaintiff avers Defense is evading discovery already ordered by the court (per §10

12   above); and the possibility of phasing discovery has not even been raised by the Defense

13   with the Plaintiff.

14          Plaintiff prefers and would accept all-at-once discovery. If Defense wishes

15   discovery to proceed in phases, Plaintiff insists the already-ordered Mandatory Initial

16   Discovery requirements be resolved first before any other proposed phasing of discovery.

17                 b. Defendant’s position:

18          Defendant anticipates seeking written, document, and deposition discovery on at

19   least the following subject matters:

20          (i)    Plaintiff’s knowledge regarding the events of the night in question; and

21          (ii)   The factual bases for Plaintiff’s remaining claims for relief.

22          13.    Estimated length of trial.

23                 a. Plaintiff’s position:

24          The Plaintiff estimates four days for trial.

25
                                                  - 20 -
26                                Joint Proposed Case Management Plan
                                          CV-19-02719-PHX-JJT
27
            Case 2:19-cv-02719-JJT Document 38 Filed 07/15/19 Page 21 of 22




 1                 b. Defendant’s position:

 2         The Defendant estimates two days for trial.

 3         14.     Request for jury trial and whether request is contested.

 4         Both parties have requested a jury trial.

 5         15.     Prospects for settlement.

 6         The parties have had limited settlement discussions. The parties believe that a

 7   settlement conference before a U.S. District Magistrate Judge might be helpful, once the

 8   parties have had an opportunity to take some discovery.

 9         16.     Class actions.

10         Not applicable.

11         17.     Existence of unusual, difficult, or complex issues.

12         None.

13         18.     Other matters.

14         The parties do not currently anticipate any special issues in resolving this matter.

15         Dated this 15th day of July 2019.

16          Respectfully Submitted,                   Respectfully Submitted,

17                                                    RANDAZZA LEGAL GROUP, PLLC
18
           /s/ Richard C. Carrier                     /s/ LaTeigra C. Cahill
19         Richard C. Carrier                         Marc J. Randazza, AZ Bar No. 027861
           134 W. Tulane Rd. Apt. B                   LaTeigra C. Cahill, pro hac vice
20         Columbus, OH 43202-1943                    2764 Lake Sahara Drive, Suite 109
21         (510) 932-9536                             Las Vegas, Nevada 89117
           richard.carrier@icloud.com                 ecf@randazza.com
22         Plaintiff proceeding pro se                Attorneys for Defendant
                                                      Amy Elizabeth Frank
23
24

25
                                                    - 21 -
26                                  Joint Proposed Case Management Plan
                                            CV-19-02719-PHX-JJT
27
            Case 2:19-cv-02719-JJT Document 38 Filed 07/15/19 Page 22 of 22




 1                                                                 Case No. 2:19-cv-02719-JJT

 2                             CERTIFICATE OF SERVICE
           I HEREBY CERTIFY that on July 15, 2019, I electronically filed the foregoing
 3
     document with the Clerk of the Court using CM/ECF. I further certify that a true and
 4
     correct copy of the foregoing document is being served via transmission of Notices of
 5
     Electronic Filing generated by CM/ECF.
 6

 7
                                              Respectfully Submitted,
 8
                                              /s/ LaTeigra C. Cahill
 9
                                              LaTeigra C. Cahill
10

11

12

13

14

15

16

17
18

19

20
21

22

23
24

25
                                               - 22 -
26                             Joint Proposed Case Management Plan
                                       CV-19-02719-PHX-JJT
27
